Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a magnetic storage element stack structure comprising a fixed layer, wherein magnetization direction of the fixed layer is fixed, a storage layer, wherein a magnetization direction of the storage layer is reversible, and a non-magnetic layer sandwiched between the fixed layer and the storage wherein the magnetization direction has a direction along a stack direction of the stack structure, and wherein the fixed layer or the storage layer has a region that contains at least one contained clement selected from the element group consisting of B, C, N, A, Mg, and Si at 30 atm% or more and 86 atm% or less, wherein the fixed layer or the storage layer contains at least one transition metal element selected from the transition metal element group consisting of Fe, Co, Ni and Mn, wherein the transition metal element is contained at 80 atm% or more with respect to all elements excluding the contained element contained in the fixed layer or the storage layer, and wherein a cap layer provided on a surface of storage layer opposite to the non-magnetic layer, and wherein the region is located on aside of an interface of storage layer with the cap layer, and an oxide layer that is provided between the storage layer & the cap layer, and wherein the region has a film thickness of 0.2 nm or more and 2nm or less in the stack structure  (claims 3, 6, 10, 12-13, 15)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827